ORDER

PER CURIAM.
Paul Powell appeals from the judgment of the circuit court denying his motion for post-conviction relief pursuant to Rule 29.15. On appeal, Mr. Powell alleges the motion court erred in denying his claim of ineffective assistance of trial counsel because his counsel was ineffective in not objecting, stating a basis for objecting, or obtaining a ruling on hearsay statements. In his second point, Mr. Powell claims the motion court erred in denying his claim of ineffective assistance of appellate counsel because his appellate counsel was ineffective in not arguing that excluded testimony was admissible as impeachment evidence. In his final point, Mr. Powell asserts that the motion court clearly erred by denying his 29.15 motion because he was denied due process of law and equal protection of the law when the circuit clerk refused to file his pro se motion for change of venue. Mr. Powell did not receive ineffective assistance of trial or appellate counsel, nor was he denied due process or equal protection when he was not allowed to file a pro se motion. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).